      Case 2:20-cv-00868-WHA-JTA Document 12 Filed 05/18/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

JAMES TROUPE, #258 351,                     )
                                            )
         Plaintiff,                         )
                                            )
         v.                                 ) CASE NO. 2:20-CV-868-WHA-JTA
                                            )
JOHNNIE MAE MATTHEWS, et al.,               )
                                            )
         Defendants.                        )

                                         ORDER

         This case is before the Court on a Recommendation of the Magistrate Judge entered

on April 23, 2021. Doc. 11. There being no timely objections filed to the Recommendation,

and after an independent review of the file, the Recommendation is ADOPTED, and it is

hereby

         ORDERED that this case is DISMISSED without prejudice for failure of Plaintiff

to comply with the orders of the Court and to prosecute this action.

         Final Judgment will be entered separately.

         Done, this 18th day of May 2021.



                                       /s/ W. Harold Albritton
                                    W. HAROLD ALBRITTON
                                    SENIOR UNITED STATES DISTRICT JUDGE
